Citation Nr: 1442868	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-37 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis, claimed as bilateral foot condition.

2.  Entitlement to an evaluation higher than 10 percent for degenerative changes of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to December 1991; and from June 2004 to August 2005, including service in the Persian Gulf, and his decorations include the Combat Action Badge.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In February 2013, the Board remanded these matters for additional development.  As discussed below, the Board finds that the resulting development is not in substantial compliance with its remand directives and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a February 2013 rating decision, on remand, the RO granted service connection for gastroesophageal reflux disease (GERD).  In a January 2014 rating decision, on remand, the RO granted service connection for fibromyalgia (previously claimed as bilateral hip condition, bilateral shoulder, and fatigue).  

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2013, the Board instructed the RO to obtain VA medical records pertaining to the Veteran that are dated since September 2012.  However, a review of the Veteran's physical and electronic record revealed the most recent VA treatment records are current only as of October 2012.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure remand compliance).  The Board observes that the Veteran receives ongoing VA treatment for his low back pain and bilateral foot condition.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, on remand, any additional VA treatment records dated after October 2012 must be associated with the physical or electronic claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Further, at the Veteran's June 2012 examination, the examiner opined that the Veteran's bilateral foot disorder did not begin in service.  The June 2012 examiner did not consider a notation in the Veteran's service treatment records dated in March 1989 where the Veteran complained of pain in the heel and ankle area.  In view of the examiner's oversight in this regard, follow-up inquiry is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding records of VA treatment for the Veteran's bilateral foot disorder and lumbosacral spine disability dated since October 2012 and associate them with the record.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his bilateral foot disorder and lumbosacral spine disability, to include the impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this evidence.

3.  After associating any pertinent, outstanding records with the claims file, forward the claims file to the physician who conducted the June 2012 VA examination, if available, to obtain an addendum opinion.  If the examiner determines additional examination and/or testing is required to respond to the question presented, such should be scheduled.  

In the June 2012 examination report, the examiner noted that the Veteran's service treatment records included a complaint of tibia pain in October 1990.  The examiner did not address an in-service notation in March 1989 which showed the Veteran complained of pain in the heel and ankle.

Following such review of the claims file, the examiner should opine as to whether it is at least as likely as not that the Veteran's bilateral foot disorder, diagnosed as plantar fasciitis, was incurred in or otherwise related to the Veteran's military service.  

The examiner should provide a complete explanation for the opinion expressed.  

4.  Then, readjudicate the appeal.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



